On the court’s own motion, appeal by petitioner from an order of the Supreme Court, Suffolk County, entered November 29, 1976, denying her application for a change of name, dismissed, without prejudice to such other proceedings as petitioner may be advised to institute. An appeal from an ex parte order is not authorized (Matter of Bean v Stoddard, 207 App Div 276, affd 238 NY 618; Matter of Willmark Serv. System, 21 AD2d 478). In our opinion, review of this ex parte order does not come within the provisions of CPLR 5704 (subd [a]). Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.